 



EXHIBIT 10.01
[Execution Copy]
LICENSE AND SUPPLY AGREEMENT
This License and Supply Agreement (“Agreement”) is made and entered into
effective as of the 1st day of January, 2008 (“Effective Date”), by and between
(i) Martek Biosciences Corporation, a Delaware USA corporation with offices
located at 6480 Dobbin Road, Columbia, MD 21045, USA (“Martek”), and (ii) Numico
Trading B.V., a corporation organized under the laws of the Netherlands with
offices located at Schiphol Boulevard 105, 1118 BG Schiphol Airport, The
Netherlands (including predecessor and successor entities, subsidiaries,
divisions and Affiliates, “Licensee”).
WITNESSETH:
WHEREAS, Martek has developed certain technology relating to the use of Omega-3
and Omega-6 long-chain polyunsaturated fatty acid-containing triglycerides for
incorporation into infant formula and growing up milk;
WHEREAS, Licensee and its affiliates are in the business of developing,
manufacturing and marketing infant nutritional products;
WHEREAS, Martek and Numico Beheer B.V. (f.k.a. Nutricia Bestuurcentrum B.V.
(f.k.a. Bestuurcentrum der Verenigde Bedrijven Nutricia B.V.)), an Affiliate of
Numico Trading B.V., entered into a License Agreement dated as of September 10,
1992 pursuant to which Licensee obtained a non-exclusive license and right from
Martek to purchase, or to have its Affiliates purchase, the Martek Products (as
defined therein) from Martek for purposes of enabling Licensee to manufacture,
use and sell certain Infant Formula Products in the countries and portions
thereof located in the continent of * plus that portion of * which is located
without the continent of *;
WHEREAS, Martek and Licensee subsequently entered into numerous amendments
thereto including without limitation: a) Amendment #1 expanding the licensed
territory (“Territory”) to include * and * dated December 11, 1997; b) Amendment
#2 expanding the Territory to include * dated June 4, 2003; c) Amendment #3
expanding the Territory to include * (including *) and * dated January 1, 2005;
d) Amendment #4 expanding the Territory to include the * but only with respect
to * in the * dated January 1, 2005; and e) Amendment #5 expanding the Territory
to include * dated February 23, 2006 (as amended, the “1992 License Agreement”);
WHEREAS, Martek and International Nutrition Co. Ltd. A/S (“INC A/S”) entered
into a License and Supply Agreement dated as of March 4, 2003 pursuant to which
INC A/S obtained a non-exclusive license and right from Martek to purchase, or
to have its Affiliates or designees purchase, the Martek Products (as defined
therein) from Martek for purposes of enabling INC A/S to manufacture, use and
sell certain Infant Formula Products in the countries and portions thereof
located in * and * and subsequently made the following amendments: a) Amendment
#1 expanding the licensed territory to include * and * dated September 12, 2005,
and b) Amendment #2 expanding the licensed territory to include * dated
October 27, 2005 (as amended, the “2003 INC A/S License Agreement”);
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 1 of 46



--------------------------------------------------------------------------------



 



WHEREAS, Martek and International Nutrition Co. Ltd. (“INC *”) entered into a
License and Supply Agreement dated as of May 8, 2003, pursuant to which INC *
obtained a non-exclusive license and right from Martek to purchase, or to have
its Affiliates or designees purchase, the Martek Products (as defined hereunder)
from Martek for purposes of enabling INC * to manufacture, use and sell certain
Infant Formula Products in * (the “2003 INC * License Agreement”);
WHEREAS, the indirect parent company of Licensee, Royal Numico NV, acquired INC
A/S and INC * effective as of January 1, 2006;
WHEREAS, by letter dated September 28, 2007 from E. Leonard of Martek to G. van
Wijk of Licensee, Martek * under the various agreements (the “Letter”); and
WHEREAS, the parties desire to enter into this Agreement in order to
consolidate, replace and supercede the 1992 License Agreement, the 2003 INC A/S
License Agreement, the 2003 INC * License Agreement, and the Letter, as of the
Effective Date.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants of
the parties hereto, each party hereby agrees with the other as follows:
ARTICLE I
DEFINITIONS
Section 1.1 “Affiliate” shall mean any person, corporation, firm, partnership or
other entity which directly or indirectly owns Licensee or Martek (as the case
may be), is owned by Licensee or Martek, or is owned by a party which owns
Licensee or Martek to the extent that the owning entity has in excess of fifty
percent (50%) of the equity having the power to vote on or direct the affairs of
the owned entity. For clarity, for so long as they fall within the above
definition, the New Affiliates shall be deemed Affiliates of Licensee hereunder.
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 2 of 46



--------------------------------------------------------------------------------



 



Section 1.2 “ARA” shall mean arachidonic acid.
Section 1.3 *
Section 1.4 “Designee” shall mean any entity that is designated by Licensee, and
approved by Martek in writing, such approval to not be unreasonably withheld or
delayed, subject to Martek’s right to withdraw such approval on reasonable
advance notice for reasons which are material to Martek’s reasonable business
interests, to order quantities of the Martek Products from Martek solely for
(a) microencapsulation and/or other processing approved by Martek and (b) resale
to Licensee. As of the Effective Date, * are approved as Designees.
Section 1.5 “DHA” shall mean docosahexaenoic acid.
Section 1.6 “*” shall have the meaning set forth *.
Section 1.7 “*” shall have the meaning set forth *.
Section 1.8 “Growing Up Milk Product” or “GUM” shall mean a nutritionally
enhanced milk and/or soy-milk based product (i) marketed to and intended for use
by children from twelve (12) through thirty-six (36) months of age, and by older
children in markets where such products are or will be marketed by Licensee to
be consumed by such older children, and (ii) which contains Martek Products.
Section 1.9 “Infant Formula Product” shall mean a breast milk substitute
formulated industrially in accordance with applicable Codex Alimentarius and/or
United States Food and Drug Administration standards (i) to satisfy the total
normal nutritional requirements of infants from birth up to between four (4) and
six (6) months of age and adapted to their physiological characteristics and/or
fed in addition to other foods to infants up to approximately one (1) year of
age and older or (ii) to satisfy the normal nutritional requirements of infants
born prematurely.
Section 1.10 “LCPUFA” shall mean any fatty acid, other than linoleic acid,
gammalinolenic acid and alphalinolenic acid, which contains at least eighteen
(18) carbon atoms and at least two (2) double bonds.
Section 1.11 “Licensed Patents” shall mean the patents and patent applications
listed in Exhibit 1 attached hereto and all other patents and patent
applications owned by Martek or licensed to Martek (with the right to
sublicense) which cover the Technology and/or the Martek Products, including all
patents and patent applications covering inventions, improvements or
modifications conceived
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 3 of 46



--------------------------------------------------------------------------------



 



or developed and owned by or licensed to Martek (with the right to sublicense)
during the Term of this Agreement and included in the Technology, and all
divisionals, continuations, continuations-in-part, reexaminations, re-issues and
extensions thereof.
Section 1.12 “Licensee Product” shall mean any product (i) which is an Infant
Formula Product, (ii) which is developed and/or manufactured by or for Licensee
or its Affiliates, (iii) which bears Licensee’s brand or the brand of an
Affiliate, (iv) which if manufactured, used or sold in any country in the
Territory where any Licensed Patent has issued, would infringe any such Licensed
Patent but for the license granted in Article II hereof, and (v) which does not
contain any Omega-3 LCPUFA derived from a microbial source other than Martek
Products.
Section 1.13 “Martek Products” shall mean triglycerides containing Omega-3
and/or Omega-6 long-chain polyunsaturated fatty acids produced by or for Martek,
by microbial fermentation in accordance with the Technology and/or the Licensed
Patents and meeting the Specifications.
Section 1.14 “New Affiliates” shall mean *. and *
Section 1.15 “*”.
Section 1.16 “Other Product” shall mean any product (i) which is an Infant
Formula Product, (ii) which is developed and/or manufactured by or for Licensee
or its Affiliates, (iii) which bears Licensee’s brand or the brand of an
Affiliate, (iv) which, if manufactured, used or sold in any country in the
Territory where any Licensed Patent has issued, would not infringe any such
Licensed Patent, and (v) which contains Martek Products.
Section 1.17 “Specifications” shall mean the specifications for the Martek
Products that are attached hereto as Exhibit 2, as they may be changed by
written agreement between the parties’ technical personnel from time to time.
Section 1.18 “Technology” shall mean the Licensed Patents and Martek’s
proprietary and confidential data, know-how, technology and practices relating
to the Martek Products, and the incorporation of the Martek Products into Infant
Formula Products and/or Growing Up Milk Products, and any modifications,
improvements, and enhancements to any of the foregoing made by Martek, which are
proprietary to Martek and which, in Martek’s reasonable opinion, are necessary
or useful in the production and development of the Licensee Products, Other
Products and/or Growing Up Milk Products.
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 4 of 46



--------------------------------------------------------------------------------



 



Section 1.19 “Territory” shall mean the countries or other geographic areas
listed in Exhibit 3 attached hereto, plus any additional countries added by
written amendment pursuant to Section 2.5.
Section 1.20 “Third Party” shall mean any party other than Martek, Licensee and
their Affiliates.
Section 1.21 “Unit of Martek Products” shall mean that quantity of the Martek
Products containing one (1) kilogram of docosahexaenoic acid and/or arachidonic
acid.
Section 1.22 “*” means *.
ARTICLE II
GRANT OF LICENSE AND OTHER RIGHTS
Section 2.1 License.
(a) Martek hereby grants to Licensee, under the Licensed Patents and the
Technology, for the Term of this Agreement and subject to the terms and
conditions of this Agreement, a non-exclusive right and license, directly or
through sublicense to an Affiliate, (i) to incorporate, or permit a Designee to
incorporate, the Martek Products provided hereunder into or with one or more
Infant Formula Products in order to produce the Licensee Products and Other
Products in the Territory, (ii) to incorporate, or permit a Designee to
incorporate, the Martek Products provided hereunder into or with one or more
Growing Up Milk Products, in order to produce Growing Up Milk Products anywhere
in the world, (iii) to use, market, import, export, distribute, offer for sale
and sell Licensee Products and Other Products solely for use in the Territory,
and (iv) to use, market, import, export, distribute, offer for sale and sell
Growing Up Milk Products anywhere in the world. No rights are granted to
Licensee or its Affiliates under the Licensed Patents or Technology, by
implication or otherwise, other than as expressly set forth above, and no rights
are granted thereunder with respect to Infant Formula Products outside the
Territory. No rights are granted to Licensee or its Affiliates to use Martek
Products, by implication or otherwise, other than as expressly set forth above
or in Section 3.1.
(b) For clarity, the license granted hereunder in *. with respect to Infant
Formula Products is solely limited to Licensee Products or Other Products which
are *.
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 5 of 46



--------------------------------------------------------------------------------



 



Section 2.2 Transfer of the Martek Products. Nothing in this Agreement shall be
construed to permit Licensee or its Affiliates to sublicense the Martek Products
or the Technology or otherwise unilaterally transfer to any Third Party the
Martek Products or the Technology except as the same are incorporated into or
used in the manufacture of the Licensee Products, Other Products and/or Growing
Up Milk Products solely in accordance with the terms of this Agreement.
Notwithstanding the foregoing, Licensee and its Affiliates may transfer the
Martek Products, or may direct Martek to transfer the Martek Products, to any
Designee solely for (a) microencapsulation and/or other processing that may be
approved in writing by Martek and (b) resale to Licensee or its Affiliates
solely for use in accordance with the terms of this Agreement.
Section 2.3 Sublicensing. The grants to Licensee under this Article II shall not
include the right to grant sublicenses, except sublicenses to Licensee’s
Affiliates which shall in all cases be consistent with all terms and conditions
of this Agreement including without limitation Section 2.7; provided, however,
that Licensee shall remain fully liable with respect to all actions or inactions
of any Affiliate as if such actions or inactions were those of Licensee
hereunder.
Section 2.4 Trademarks. No license whatsoever, either express or implied, is
granted pursuant to this Agreement to any trademarks or logos owned or
controlled by Martek.
Section 2.5 Territory Expansion. The Territory includes all licensed countries
as listed on Exhibit 3 as of the Effective Date. Licensee is permitted to add
additional countries to the Territory hereunder upon notice to Martek, which
additions will be reflected in written amendments to this Agreement which shall
amend the definition of Territory from and after the Effective Date of the
relevant amendment. Except as set forth below, * for any * to the Territory by
such an amendment provided that Licensee or its Affiliate * a Licensee Product
or Other Product in each relevant country within twelve (12) months of the
effective date of the amendment for such additional country. In the event
Licensee or its Affiliate does not * a Licensee Product or Other Product in such
country as set forth above, * in accordance with Martek’s * as of such twelve
(12) month anniversary of the relevant amendment date for such additional
country which Licensee has elected to add to the Territory. Notwithstanding the
foregoing, Licensee shall have no rights hereunder to acquire a license or
rights with respect to Infant Formula Products in * beyond that described in
Section 2.1(b). In the event Licensee wishes to obtain a license for Infant
Formula Products in *., Licensee shall notify Martek and the parties agree to
negotiate in good faith an amendment to this Agreement containing mutually
acceptable terms and conditions for * market, which shall include a for * market
*.
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 6 of 46



--------------------------------------------------------------------------------



 



Section 2.6 Collaboration. During the Term of this Agreement, Martek agrees to
provide reasonable assistance to Licensee as requested by Licensee in Licensee’s
efforts to identify efficiencies in Licensee’s shipping and handling of the
Martek Products, and other areas as may be mutually agreed by the parties, such
assistance not to exceed * per year. The parties acknowledge and agree that the
efforts described above will not impact the per unit and/or the per kilogram
pricing of Martek Products as set forth in Exhibit 4.
Section 2.7 Special Circumstances with respect to New Affiliates. Martek agrees
that, for so long as such entities remain Affiliates of Licensee, the New
Affiliates shall be included as Affiliates under this Agreement, and shall be
bound by all terms and conditions hereof *; provided, however, that (a) all
Martek Product purchased by, on behalf of, or for use by, such New Affiliates
under this Agreement for use in Infant Formula Products shall be purchased under
*, and not *, and (b) any volumes ordered by, on behalf of, or for use by, such
New Affiliates shall only be used for determining * pursuant to * and shall not
be aggregated with the volumes ordered by any other entities hereunder for
purposes of determining * pursuant to *, in each case unless and until Licensee
and such New Affiliates provide notice in writing to Martek, specifying an
effective date therefor, that such New Affiliates * and * applicable to Licensee
under * (an *). Upon the * of such *, the * for the New Affiliates * shall cease
to be of any further force or effect, such Affiliates may thereafter elect * as
in effect at such time, and all volumes ordered hereunder by any entities shall
be aggregated for the purposes of determining relevant volume *. In any event,
at no time after the Effective Date shall Licensee or its Affiliates (other than
the New Affiliates) transfer responsibility for and/or the benefits of any
portion of their Infant Formula business (including without limitation any sales
bookings or brand responsiblity) to the New Affiliates prior to * *. For
clarity, prior to an *, Numico and its Affiliates (other than the New
Affiliates) shall have no right to purchase Martek Product hereunder for the
benefit of, or for use by, the New Affiliates other than under * specified
above.
ARTICLE III
PURCHASE AND SUPPLY OF THE MARTEK PRODUCTS
Section 3.1 Purchase of Martek Products. During the Term, Licensee and its
Affiliates (i) shall purchase and/or shall direct any Designee(s) to purchase,
from Martek, the total requirements of ARA as required by Licensee and its
Affiliates for the manufacture, production, distribution and/or sale of Infant
Formula Products anywhere in the world; provided, however, that unless and until
* has become *, this *, and (ii) shall have the right (but not the obligation)
to purchase ARA Martek Product for use in the manufacture, production,
distribution and/or sale of Growing
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 7 of 46



--------------------------------------------------------------------------------



 



Up Milk Products anywhere in the world. For clarity, Licensee shall, pursuant to
Section 2.5, add to the Territory any country other than *. in which it or any
of its Affiliates desires to manufacture, produce, distribute or sell Infant
Formula Products containing ARA during the Term. Licensee shall have the further
right to purchase DHA Martek Product as desired by Licensee and its Affiliates
for the manufacture, production, distribution and/or sale of Licensee Products
or Other Products in the Territory, and/or for the manufacture, production,
distribution and/or sale of Growing Up Milk Products anywhere in the world, in
each case pursuant to Exhibit 4. All quantities of Martek Product purchased by
Licensee, its Affiliates or any Designee under this Agreement shall be used
solely for purposes of manufacture, production, distribution and/or sale of
Licensee Products or Other Products, in each case solely for use in the
Territory, and/or for purposes of manufacture, production, distribution and/or
sale of Growing Up Milk Products anywhere in the world.
Section 3.2 Forecasts, Supply and Orders.
(i) On the Effective Date of this Agreement, Licensee shall give Martek written
notice of the quantity of the Martek Products, in each of the applicable * set
forth in Exhibit 4, which Licensee estimates in good faith that it and its
Affiliates will order or direct the Designee(s) to order from Martek during the
remainder of the current calendar year. Not later than September 30 of each year
during the Term of this Agreement, Licensee shall give Martek written notice of
the quantity of the Martek Products, in each of the applicable * set forth in
Exhibit 4, which Licensee estimates in good faith that it and its Affiliates
will order or direct the Designee(s) to order from Martek during the next
subsequent calendar year. In addition to the foregoing, one (1) month before the
commencement of each calendar quarter during the Term of this Agreement,
Licensee shall provide Martek with a good faith non-binding forecast of
Licensee’s and its Affiliates’ requirements of the Martek Products for each of
the succeeding four (4) quarters, specifying quantities and requested delivery
dates. For clarity, prior to *, separate forecasts shall be provided for the New
Affiliates for each *.
(ii) Martek shall use commercially reasonable efforts to have available for
shipment to Licensee, its Affiliates and Designees such quantities of the Martek
Products as Licensee requires as indicated in the good faith forecasts provided
pursuant to Section 3.2(i). Martek shall in good faith notify Licensee of the
quantity and timing of any expected supply shortfall, but any such notification
shall not be deemed to be considered a firm commitment or result in any
liability or obligation on the part of Martek except as otherwise expressly set
forth in this Agreement. In case for any reason Martek cannot or does not supply
such quantities of the ARA Martek Products which are required to be purchased
from Martek hereunder and which are
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 8 of 46



--------------------------------------------------------------------------------



 



forecasted in good faith by Licensee pursuant to Section 3.2(i) herein, Licensee
shall be allowed to use an alternative supplier for the quantities of ARA
necessary, in addition to those which Martek is able to supply, to meet its
requirements during the duration of any supply shortfall by Martek. Licensee
shall consult in good faith with Martek in negotiating terms for any alternative
source of supply, and Martek shall reimburse Licensee for any increased purchase
prices reasonably necessary to allow Licensee to obtain cover for ARA as
provided herein.
(iii) Licensee shall issue and/or shall direct its Affiliates and Designee(s) to
issue formal purchase orders (“Purchase Orders”) at least forty-five (45) but no
sooner than ninety (90) days in advance of the date on which Licensee, its
Affiliate or Designee requests that Martek ship the Martek Products. To
facilitate proper *, the * (*) shall be specified in each Purchase Order. In the
event Licensee, an Affiliate or Designee does not * in any Purchase Order, *
shall be used, except that, with respect to orders by, for the benefit of, or
for use by, New Affiliates, prior to *, shall be used, subject in each case to
reconciliation as provided in Section 5.2(b).
(iv) Purchase Orders submitted in accordance with this Agreement which have been
acknowledged by Martek in writing shall be considered firm orders and shall only
be canceled or amended by mutual written consent of Martek and Licensee, except
as otherwise provided for herein. Martek shall acknowledge all Purchase Orders
submitted in accordance with the terms of this Agreement within five
(5) business days of Martek’s receipt of such Purchase Orders. Any orders not
rejected by Martek within * business days after confirmed receipt by Martek
shall be deemed acknowledged by Martek and considered firm orders and shall only
be canceled or amended by mutual written consent of Martek and Licensee, except
as otherwise provided for herein.
(v) The parties expressly acknowledge that Martek shall use the non-binding
forecasted quantity of Martek Products specified by Licensee in accordance with
the requirements of Section 3.2(i) for production planning purposes only and
Licensee shall have no liability for any such estimates.
Section 3.3 Order and Delivery Terms.
(i) The Martek Products shall be delivered EXW Martek’s place of shipment to
Licensee, an Affiliate or a Designee, as specified in the applicable order.
(ii) Title to and risk of loss of the Martek Products shall be transferred to
Licensee upon delivery by Martek to the carrier for shipment to Licensee, an
Affiliate or a Designee.
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 9 of 46



--------------------------------------------------------------------------------



 



(iii) In connection with ordering and delivering the Martek Products, Martek and
Licensee, its Affiliates or Designees may employ their standard forms, but
nothing in such forms shall bind Martek or be construed to modify or amend the
terms of this Agreement and, in the event of any conflict with the terms hereof,
this Agreement shall control.
(iv) Martek shall comply with the applicable Specifications, as set forth in
Exhibit 2 attached hereto, *.
ARTICLE IV
TERM AND TERMINATION
Section 4.1 Term. This Agreement shall commence on the Effective Date and,
unless earlier terminated pursuant to another Section of this Article IV, or as
otherwise provided for herein, shall terminate on the fifteenth (15th)
anniversary of the Effective Date (the “Term”).
Section 4.2 Termination in Case of Material Breach; Opportunity to Cure. Either
party to this Agreement may terminate this Agreement upon thirty (30) days
written notice to the other party if the other party (or in the case of
Licensee, Licensee, its Affiliate or Designee) shall commit a material breach of
this Agreement and shall not cure such breach within such thirty (30) day
period. For clarity, no termination may occur pursuant to this Section if the
breach is cured to the reasonable satisfaction of the non-breaching party within
the relevant notice period. Notwithstanding the foregoing, any * hereunder with
respect to purchase of Martek Product of * that is disputed in good faith by
Licensee as promptly notified to Martek in writing shall not * of this Agreement
pursuant to this Section 4.2, unless and until such dispute is resolved pursuant
to the provisions of Section 14.1.
Section 4.3 Termination in Case of Infringement. Either Licensee or Martek shall
have the right to terminate this Agreement in a particular country within the
Territory upon written notice if a court or other tribunal of competent
jurisdiction determines by final, non-appealable order that the Technology or
any of the Martek Products infringes upon the patent or other proprietary rights
of any Third Party in such country in any manner which would prevent Licensee
from selling Licensee Products in the Territory; provided, however, that if,
prior to any such termination, Martek develops a non-infringing alternative or
obtains a license from such Third Party, such that Licensee could lawfully use
the Technology and/or the Martek Products (as the case may be) in connection
with the Licensee Products
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 10 of 46



--------------------------------------------------------------------------------



 



at no additional cost or expense to Licensee beyond that expressly provided in
this Agreement, neither party shall terminate this Agreement pursuant to this
Section 4.3.*
Section 4.4 Termination in Case of Insolvency; Government Action.
Notwithstanding any other provisions of this Agreement, either party to this
Agreement may terminate this Agreement upon giving notice to the other, should
the other commit an act of bankruptcy, declare bankruptcy, be declared bankrupt,
enter into an arrangement for benefit of creditors, enter into a procedure of
winding up or dissolution, or should a trustee in bankruptcy or receiver or
other equivalent entity be appointed for the other or upon the expropriation,
takeover or nationalization of the other party or a majority portion of its
assets by governmental action.
Section 4.5 Early Termination by Licensee. Licensee may terminate this Agreement
for any reason or no reason effective on or after December 31, 2011, provided
that written notice of such termination is provided to Martek at least six
(6) months prior to the intended effective date of termination.
Section 4.6 Effect of Termination. Upon termination of this Agreement in its
entirety, (a) Martek shall have the right, but not the obligation, to purchase
from Licensee, its Affiliates and Designees, at the fully landed costs paid for
such Martek Products, unused inventories of the Martek Products, and
(b) Licensee and its Affiliates may continue for a period of six (6) months
following termination to distribute Licensee Products, Other Products and
Growing Up Milk Products made from Martek Products purchased during the Term of
this Agreement, to the extent lawful, and if Licensee is current with respect to
all payments due under Article V below, and otherwise continues to comply with
the terms and conditions of this Agreement with respect to any such Licensee
Products, Other Products and Growing Up Milk Products.
Section 4.7 Other Rights and Remedies; Limitation of Liability. Unless another
provision of this Agreement specifically provides to the contrary, the rights of
termination as herein provided shall be in addition to all other rights and
remedies which either party may have, at law or in equity, to enforce this
Agreement or to secure damages for the breach hereof, and the exercise of any
right of termination as herein provided by either party shall not relieve the
other of any of its obligations under this Agreement accruing prior to the
effective date of termination, including, but not limited to, the obligation to
pay any amounts then due.
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 11 of 46



--------------------------------------------------------------------------------



 



ARTICLE V
PAYMENTS BY LICENSEE
Section 5.1 License Fee and Pre-Payment. Licensee has previously compensated
Martek for all license fees due in connection with the licenses and other rights
granted hereunder in the Territory pursuant to: (i) the 1992 License Agreement;
(ii) the 2003 INC A/S License Agreement; and (iii) the 2003 INC * License
Agreement. All such license fees have been fully paid as of the Effective Date.
Section 5.2 Product Pricing.
(a) The pricing outlined in this Section 5.2 shall be effective for all orders
of Martek Products by Licensee, its Affiliates or Designees which are shipped
after the Effective Date of this Agreement. Notwithstanding any other provision
of this Agreement, the 1992 License Agreement, the 2003 INC A/S License
Agreement or the 2003 INC * License Agreement, prices and payment terms for all
orders of Martek Products shipped prior to the Effective Date shall be as
determined pursuant to the 1992 License Agreement, the 2003 INC A/S License
Agreement or the 2003 INC * License Agreement, as relevant, and the Letter, as
if such agreements and Letter remained in effect as of the date of shipment, and
for such purposes only, shall not be deemed superseded as of the Effective Date.
Pricing for the Martek Products shipped after the Effective Date shall be in
accordance with the * and other considerations as set forth in Exhibit 4
attached hereto. Martek shall be paid for the Martek Products in any order
submitted by Licensee, an Affiliate or a Designee in accordance with the * set
forth in Exhibit 4 attached hereto selected in such order or in accordance with
any relevant pricing set forth in any amendment to such Exhibit 4. Calculations
based on annual ordering volumes shall be made using annual forecasts submitted
to Martek by Licensee in accordance with Section 3.2(i). For clarity, volumes
ordered by, on behalf of, or for use by, * with other volumes * for purposes of
determining volume pricing tiers unless and until *.
(b) Within thirty (30) days of the end of each calendar year, the parties shall
confirm the quantities of Martek Products used in each * for Infant Formula
Products and Growing Up Milk Products, and shall reconcile the total price paid
versus the total price payable hereunder for such Martek Products as follows: if
the quantity paid in a calendar year is less than the quantity actually owed
during the calendar year based on actual use and due to the various price
differentials, Martek shall invoice Licensee within thirty (30) days after the
end of the calendar year for an amount equal to the difference, if any, between
the total price paid and the total price payable for the quantity of Martek
Products actually purchased from Martek
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 12 of 46



--------------------------------------------------------------------------------



 



for the respective uses. Alternatively, if the amount actually paid during a
calendar year exceeds the amount owed based on actual use and due to the various
price differentials, Martek shall credit against future purchases of Martek
Product by Licensee from Martek an amount equal to the difference, if any,
between the total purchase price payable for the quantity actually purchased and
the total price paid by Licensee. In the event that Licensee does not provide
the relevant information to allow such reconciliations to be made within ninety
(90) days of the end of each calendar year (the “Reconciliation Period”), no
adjustments requiring credits to Licensee shall thereafter be due with respect
to such calendar year; provided, however, that thirty (30) days prior to the
expiration of any Reconciliation Period set forth above, Martek will provide
notice to Licensee that such Reconciliation Period is expiring.
(c) In addition to the adjustments provided in (b) above, if the quantity of
Martek Product forecasted for purchase is greater than the quantity actually
purchased during a calendar year, Martek shall invoice Licensee within thirty
(30) days after the end of the calendar year for an amount equal to the
difference, if any, between the total price paid and the total purchase price
payable for the quantity of Martek Products actually purchased from Martek.
Alternatively, if the quantity actually purchased during a calendar year exceeds
the quantity forecasted for purchase, Martek shall credit against future
purchases of Martek Product by Licensee from Martek an amount equal to the
difference, if any, between the total purchase price payable for the quantity
actually purchased and the total price paid by Licensee.
Section 5.3 Payment Terms and Guarantee. Licensee, its Affiliates and the
Designee(s), as applicable, shall pay all correct invoices for amounts due in
the United States in U.S. dollars in accordance with Section 5.2 above and in
accordance with Exhibit 4 within * from the postmark date, date of transmission
by facsimile or other electronic means, as applicable, of Martek’s invoice,
which invoice shall not be deemed to be delivered earlier than the date of
delivery of the invoiced Martek Products. For any invoices containing invoicing
errors, payment shall not be due, with respect to the incorrect portions of the
invoice only, until the invoicing errors are corrected and a new invoice, with
respect to the incorrect portions on the original invoice, is received by
Licensee. In order to induce Martek to fill orders for the Martek Products
placed by Licensee’s Affiliates and the Designees, Licensee hereby assumes
responsibility for, and unconditionally guarantees, the timely payment of
amounts due from Licensee’s Affiliates and the Designees which are not
reasonably disputed in good faith by such party (the “Guaranteed Obligations”)
promptly upon receipt from Martek of notice of nonpayment of any such amount.
Martek shall not be required, prior to any such notice to Licensee, to pursue or
exhaust any of its rights or remedies against a defaulting Affiliate or Designee
with
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 13 of 46



--------------------------------------------------------------------------------



 



respect to performance of any Guaranteed Obligation, or to provide any
additional notice.
Section 5.4 Other Pricing Issues.
(a) The price per Unit of Martek Products and corresponding price per Kilogram
for ARA-only for use in Infant Formula Products (solely as set forth in *) *
under this Agreement shall, *, or unless Martek *, which Licensee may *, be *
that * at such time to * in *, and subject to *.
(b) *
Section 5.5 Taxes. Any and all payments required under this Agreement to be made
to Martek shall be made free and clear of, and without deduction or withholding
for, any and all present or future non-U.S. taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto (all such
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”) unless such Taxes are required by law or the
administration thereof to be deducted or withheld. If Licensee, its Affiliates
or Designees shall be required by law or administration thereof to deduct or
withhold any Taxes from or in respect of any sum payable hereunder, (a) the sum
payable shall be increased as may be necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional amounts paid under this Section) Martek receives an amount equal to
the sum it would have received if no such deduction or withholding had been
made; (b) Licensee shall make such deductions or withholdings; and (c) Licensee
shall pay the full amount deducted or withheld to the relevant taxation or other
authority in accordance with applicable law. Within thirty (30) days after the
date of any payment of Taxes, Licensee will furnish to Martek a copy of a
receipt evidencing payment thereof. Martek will reasonably assist Licensee or
its Affiliates and Designees with recovering any Taxes paid, by providing to
Licensee upon written request copies of all documentation available to Martek
that may be reasonably required by Licensee to obtain such recovery.
Section 5.6 Sample Analysis. Martek shall have the right to analyze samples of
the Licensee Products and Other Products at any time and from time to time for
purposes of verifying that Licensee has complied with the terms of this
Agreement. The expenses of such analyses shall be borne by Martek; provided,
however, that Licensee shall provide reasonable samples to Martek without charge
upon Martek’s request, to be made no more often than quarterly, and provided,
further, that Licensee shall be charged for, and shall promptly pay the expense
of
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 14 of 46



--------------------------------------------------------------------------------



 



any such analysis that discloses a material failure to comply with any
applicable condition.
Section 5.7 Commercialization Expenses. Licensee and its Affiliates shall pay
all expenses for their commercialization of the Licensee Products, Other
Products and Growing Up Milk Products.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Section 6.1 Martek’s Representations and Warranties. Martek represents and
warrants to the Licensee as follows:
(i) The execution and delivery of this Agreement and the performance by Martek
of the transactions contemplated hereby have been duly authorized by all
necessary corporate actions.
(ii) The performance by Martek of any of the terms and conditions of this
Agreement will not constitute a breach or violation of any other agreement or
understanding, written or oral, to which it or its Affiliates is a party.
(iii) Martek warrants that the Martek Products will be manufactured in
compliance with current good manufacturing practices promulgated by U.S. Food
and Drug Administration and in accordance with the Specifications.
Section 6.2 Martek’s Disclaimers.
(i) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, MARTEK HEREBY DISCLAIMS ANY
AND ALL WARRANTIES, EXPRESS AND IMPLIED, INCLUDING WITHOUT LIMITATION ANY
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT, RELATING TO THE MARTEK PRODUCTS, THE TECHNOLOGY OR THE
TRADEMARKS. MARTEK MAKES NO REPRESENTATIONS OR WARRANTIES AND HAS NO DUTY TO
ENSURE THAT THE TECHNOLOGY OR THE MARTEK PRODUCTS ARE USABLE WITH THE LICENSEE
PRODUCTS, THE OTHER PRODUCTS AND/OR THE GROWING UP MILK PRODUCTS, OR CAN BE
INCORPORATED SAFELY INTO THE LICENSEE PRODUCTS, THE OTHER PRODUCTS AND/OR THE
GROWING UP MILK PRODUCTS. IT IS HEREBY ACKNOWLEDGED AND AGREED THAT IT SHALL BE
LICENSEE’S RIGHT AND OBLIGATION TO DETERMINE THE SAFETY AND UTILITY OF EACH
MARTEK PRODUCT AS IT RELATES TO THE LICENSEE PRODUCTS, THE OTHER PRODUCTS AND
THE
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 15 of 46



--------------------------------------------------------------------------------



 



GROWING UP MILK PRODUCTS; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT
RELIEVE MARTEK OF ANY OF ITS EXPRESS OBLIGATIONS AS OTHERWISE SET FORTH IN THIS
AGREEMENT.
(ii) MARTEK HEREBY DISCLAIMS ANY WARRANTY THAT THE TECHNOLOGY, THE MARTEK
PRODUCTS, THE LICENSED PATENTS OR THE TRADEMARKS ARE FREE FROM INFRINGEMENT BY
THIRD PARTIES. MARTEK FURTHER DISCLAIMS ANY WARRANTY RELATING TO THE
PATENTABILITY OF, OR THE VALIDITY OF ANY PATENTS RELATING TO, THE TECHNOLOGY OR
THE MARTEK PRODUCTS AND MAKES NO REPRESENTATIONS WHATSOEVER WITH REGARD TO THE
SCOPE OF ANY LICENSED PATENTS OR THAT ANY LICENSED PATENTS MAY BE COMMERCIALLY
EXPLOITED WITHOUT INFRINGING OTHER PATENTS.
(iii) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, MARTEK HEREBY DISCLAIMS
AND SHALL NOT BE LIABLE FOR ANY DAMAGES OF ANY NATURE RESULTING OR ARISING FROM
OR RELATING TO (A) THE USE, MANUFACTURE, DISTRIBUTION, MARKETING, OR SALE BY
LICENSEE, ITS AFFILIATES OR ANY THIRD PARTY OF THE TECHNOLOGY, THE MARTEK
PRODUCTS, THE LICENSEE PRODUCTS, THE OTHER PRODUCTS AND/OR THE GROWING UP MILK
PRODUCTS, OR (B) ANY IMPROVEMENTS OR MODIFICATIONS TO THE TECHNOLOGY, THE MARTEK
PRODUCTS, THE LICENSEE PRODUCTS, THE OTHER PRODUCTS AND/OR THE GROWING UP MILK
PRODUCTS WHICH ARE MADE BY LICENSEE, ITS AFFILIATES, DESIGNEES, AGENTS OR
CUSTOMERS.
Section 6.3 Licensee’s Representations and Warranties. Licensee represents and
warrants to Martek as follows:
(i) The execution and delivery of this Agreement and the performance by Licensee
and its Affiliates of the transactions contemplated hereby have been duly
authorized by all necessary corporate actions.
(ii) The performance by Licensee and its Affiliates of any of the terms and
conditions of this Agreement will not constitute a breach or violation of any
other agreement or understanding, written or oral, to which it or its Affiliates
is a party.
Section 6.4 Licensee’s Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, LICENSEE HEREBY DISCLAIMS AND SHALL NOT BE LIABLE FOR ANY DAMAGES OF
ANY NATURE RESULTING OR ARISING FROM OR RELATING TO THE USE, MANUFACTURE,
DISTRIBUTION, MARKETING, OR SALE BY LICENSEE, ITS AFFILIATES OR ANY THIRD
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 16 of 46



--------------------------------------------------------------------------------



 



PARTY OF THE MARTEK PRODUCTS, THE LICENSEE PRODUCTS, THE OTHER PRODUCTS AND/OR
THE GROWING UP MILK PRODUCTS.
ARTICLE VII
LICENSEE’S COVENANTS
Section 7.1 Compliance with Law; Regulatory Approval. Licensee covenants and
agrees that it and its Affiliates and the Designees shall conduct all of their
operations dealing with the Technology, the Martek Products, the Licensee
Products, the Other Products and the Growing Up Milk Products in material
compliance with all applicable laws, regulations and other requirements which
may be in effect from time to time, of all national governmental authorities,
and of all states, municipalities and other political subdivisions and agencies
thereof, including, without limiting the generality of the foregoing, * laws and
other requirements in each relevant country, including any and all amendments,
as may be applicable in any jurisdiction in which any Licensee Products, Other
Products and/or Growing Up Milk Products are sold. It shall be Licensee’s, and
not Martek’s, responsibility to secure any regulatory approvals in any
jurisdiction that may be necessary in connection with the exercise by Licensee
of the rights granted under this Agreement. Licensee and its Affiliates shall
not knowingly impair Martek’s ability to obtain any regulatory approval of the
Martek Products by the competent governmental authorities in the Territory or
outside the Territory or with respect to other products that Martek may elect to
pursue. The parties recognize and acknowledge Licensee’s intent to diligently
pursue the commercialization of Licensee Products, Other Products and/or Growing
Up Milk Products; provided, however, that nothing in this Agreement shall be
construed so as to obligate Licensee or its Affiliates to take any specific
action or measure to seek regulatory approval for or to market Licensee
Products, Other Products and/or Growing Up Milk Products.
Section 7.2 Performance and Product Quality. Licensee covenants and agrees that
it and its Affiliates and, to the extent applicable, its Designees shall
exercise a reasonable standard of care in the testing, manufacturing, marketing,
packaging, distribution and sale of each Licensee Product, Other Product and
Growing Up Milk Product. Licensee further covenants and agrees that it and its
Affiliates shall maintain quality control, provide adequate tests of materials,
provide quality workmanship, and do such other things as are reasonably required
to assure high quality production of such Licensee Products, Other Products and
Growing Up Milk Products.
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 17 of 46



--------------------------------------------------------------------------------



 



Section 7.3 Records.
(a) Licensee covenants and agrees that Licensee will keep, or cause to be kept,
true and accurate records adequate to ensure that Licensee’s and its Affiliates’
compliance with the terms and conditions of this Agreement can be verified. Such
records shall be made available upon prior written request by Martek, during
business hours, for inspection by an independent auditor who is reasonably
acceptable to Licensee and who shall be bound by a confidentiality agreement
with Licensee, to the extent necessary for the determination of compliance with
this Agreement, and such records shall be retained for a period of three years
following the year to which they relate. The auditor shall provide Martek with a
report containing his/her conclusions, but not the inspected records or the
information contained therein, and shall concurrently provide Licensee with such
report. Each such inspection shall cover the records for a period no earlier
than the Effective Date and of no more than the three (3) calendar years prior
to the date of the request for inspection, and Martek shall be entitled to no
more than one (1) such inspection per calendar year. Martek shall bear the full
cost of any such inspection unless such auditor finds that the Licensee is not
in material compliance with its obligations under this Agreement, in which case
Licensee shall bear the full cost of such inspection.
(b) Martek covenants and agrees that Martek will keep, or cause to be kept, true
and accurate records adequate to ensure that Martek’s compliance with this
Agreement can be verified. Such records shall be made available upon prior
written request by Licensee, during business hours, for inspection by an
independent auditor who is reasonably acceptable to Martek and who shall be
bound by a confidentiality agreement with Martek, to the extent necessary for
the determination of compliance with this Agreement, and such records shall be
retained for a period of three years following the year to which they relate.
The auditor shall provide Licensee with a report containing his/her conclusions,
but not the inspected records or the information contained therein, and shall
concurrently provide Martek with such report. Each such inspection shall cover
the records for a period no earlier than the Effective Date and of no more than
the three (3) calendar years prior to the date of the request for inspection,
and Licensee shall be entitled to no more than one (1) such inspection per
calendar year. Licensee shall bear the full cost of any such inspection unless
such auditor finds that Martek is not in material compliance with its
obligations under this Agreement, in which case Martek shall bear the full cost
of such inspection.
Section 7.4 Protection of Martek’s Proprietary Interest. Licensee acknowledges
and agrees that the Technology, Licensed Patents and the Martek Products are
proprietary to Martek, and Licensee hereby covenants and agrees that
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 18 of 46



--------------------------------------------------------------------------------



 



(i) Licensee and its Affiliates shall not use the Technology or the Martek
Products for any purpose not provided for hereunder, and (ii) shall not
challenge or cause any Affiliate or Third Party to challenge Martek’s rights to
the Technology, the Licensed Patents or the Martek Products. Notwithstanding the
foregoing provisions in this Section 7.4, Licensee’s obligations as set forth in
Section 7.4(ii) above shall not apply in any country of the Territory in which
such obligations are not enforceable in accordance with applicable law or
regulation.
Section 7.5 Product Use. In order to ensure the quality and efficacy of the
Licensee Products and Other Products, Licensee covenants and agrees, on behalf
of itself and its Affiliates, that commencing on the Effective Date, it shall,
on a country-by-country basis, include or cause to be included in any Infant
Formula Product which contains ARA and DHA, those amounts of DHA and ARA which,
at a minimum, are: (i) * or (ii) *.
ARTICLE VIII
PATENT PROSECUTION AND ENFORCEMENT
Section 8.1 Patent Applications. The responsibility for the prosecution of, and
the exclusive right to apply for, prosecute, maintain and enforce the Licensed
Patents shall be and remain with Martek except as provided below. Martek shall
exercise commercially reasonable efforts in this regard.
Section 8.2 Infringement Notice. Licensee shall notify Martek promptly in
writing of any infringement in the Territory of any issued Licensed Patent or
other interference with Martek’s proprietary interests relating to the
Technology or the Martek Products or DHA and/or ARA in general which becomes
known to Licensee. If Martek determines that a material infringement exists with
respect to Martek Products, Martek shall communicate such determination to
Licensee in writing and take commercially reasonable actions to attempt to
eliminate that infringement.
Section 8.3 Infringement Actions. Martek shall have the sole right to bring, at
its own expense, an infringement action against any Third Party with respect to
any material infringement relating to a Licensed Patent.
Section 8.4 Defense of Infringement Actions. Except to the extent otherwise
provided in Section 4.3 of this Agreement, Martek and Licensee hereby
acknowledge and agree that each party shall be responsible for defending, at its
own expense, any infringement action brought against such party by any Third
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 19 of 46



--------------------------------------------------------------------------------



 



Party. Martek and Licensee agree reasonably to cooperate with the other in any
defense and in responding to any threatened infringement action, and to provide
assistance, at its own (respective) expense, as may be reasonably requested by
the defending party.
ARTICLE IX
ASSIGNMENT
Section 9.1 Assignment. This Agreement and the rights granted hereunder shall be
assignable by Martek, but shall not be assignable, in whole or in part, by
Licensee without the prior written consent of Martek which consent shall not be
unreasonably withheld; provided, however, that Licensee may transfer its rights
and obligations under this Agreement to any Affiliate without written consent.
ARTICLE X
PARTIES’ RELATIONSHIP
Section 10.1 Relationship between Parties. Neither party to this Agreement shall
have the power to bind the other by any guarantee or representation that either
party may give, or in any other respect whatsoever, or to incur any debts or
liabilities in the name of or on behalf of the other party, and for purposes of
this Agreement, the parties hereto hereby acknowledge and agree that they shall
not be deemed partners, joint venturers, or to have created the relationship of
agency or of employer and employee between the parties.
ARTICLE XI
INDEMNITY
Section 11.1 Indemnity by Licensee. Licensee shall indemnify, defend and hold
harmless Martek, its Affiliates and Martek’s and its Affiliates’ directors,
officers, employees and agents from and against all costs, expenses, damages,
losses and liabilities (“Losses”) asserted against them for which Martek, its
Affiliates or the directors, officers, employees or agents of either of them may
become liable or incur or be compelled to pay with respect to or involving (i)
the Licensee Products and/or the Other Products and/or the Growing Up Milk
Products and/or any other activities of Licensee, its Affiliates or Designees
hereunder, including, without limitation, any product liability claim asserted
against Licensee, its Affiliates, Third
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 20 of 46



--------------------------------------------------------------------------------



 



Parties or Martek, (ii) any gross negligence or intentional wrongdoing of
Licensee, its officers, employees or agents or any Licensee Affiliate or
Designee; or (iii) the material breach by Licensee of any of its covenants,
representations and warranties contained in this Agreement, except in each case
to the extent that any such Losses are subject to Martek’s indemnity obligations
set forth in Section 11.2 below.
Section 11.2 Indemnity by Martek. Martek shall indemnify, defend and hold
harmless Licensee, its Affiliates, and Licensee’s and its Affiliates’ directors,
officers, employees and agents from and against all Losses asserted against them
for which Licensee, its Affiliates or the directors, officers, employees or
agents of either of them may become liable or incur or be compelled to pay to
the extent resulting from: (i) the failure of Martek or any Martek Affiliate to
manufacture the Martek Products delivered hereunder in accordance with the
Specifications or the warranty provided in Section 6.1(iii); (ii) any gross
negligence or intentional wrongdoing of Martek, its officers, employees or
agents, or any Martek Affiliate; or (iii) the material breach by Martek of any
of its covenants, representations and warranties contained in this Agreement,
except in each case to the extent that any such Losses result from a material
breach of any of the Licensee’s covenants, representations and warranties
contained herein or any gross negligence or intentional wrongdoing of Licensee
or any Licensee Affiliate or Designee.
Section 11.3 Condition to Indemnification. If either party expects to seek
indemnification under this Article XI, it shall promptly give notice to the
indemnifying party of the basis for such claim of indemnification. If
indemnification is sought as a result of any third party claim or suit, such
notice to the indemnifying party shall be within fifteen (15) days after receipt
by the other party of such claim or suit; provided, however, that the failure to
give notice within such time period shall not relieve the indemnifying party of
its obligation to indemnify unless it shall be materially prejudiced by the
failure. Each party shall fully cooperate with the other party in the defense of
all such claims or suits. No offer of settlement or compromise shall be binding
on a party hereto without its prior written consent (which consent shall not be
unreasonably withheld) unless such settlement fully releases such party without
any liability, loss, cost or obligation to such party.
Section 11.4 Survival of Indemnity Obligation. The indemnification obligations
provided in this Agreement, including that provided in this Article XI, shall
survive the expiration or termination of this Agreement, whether occasioned by
the Agreement’s expiration pursuant to Section 4.1 above or earlier termination
pursuant to the other Sections of Article IV above.
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 21 of 46



--------------------------------------------------------------------------------



 



ARTICLE XII
CONFIDENTIALITY
Section 12.1 Disclosure of Information. All the Technology and all other
information exchanged by the parties pursuant to and in execution of their
obligations and in exercise of their rights under this Agreement shall be deemed
confidential. Martek and Licensee acknowledge and agree that the value of the
Technology, the Martek Products, the Licensee Products, the Other Products and
the Growing Up Milk Products is based, to a large extent, on maintaining the
confidentiality of the Technology, the Martek Products, the Licensee Products,
the Other Products and the Growing Up Milk Products and preventing any
unauthorized dissemination to or use by Third Parties of information relating to
the Technology or the Martek Products. Disclosure of confidential and
proprietary information hereunder, whether orally or in written form, shall be
safeguarded by the recipient and shall not be disclosed to Third Parties and
shall be made available only to the receiving party’s employees or other agents
who have a need to know such information for purposes of performing the party’s
obligations, or for purposes of exercising the party’s rights, under this
Agreement and such employees or other agents shall have a legal obligation to
the employer or principal, as applicable, not to disclose such information to
Third Parties. Each party shall treat, and Licensee shall ensure that its
Affiliates and Designees treat, any and all such confidential information in the
same manner and with the same protection as such party maintains its own
confidential information. These mutual obligations of confidentiality shall not
apply to any information to the extent that such information: (i) is or later
becomes generally available to the public, such as by publication or otherwise,
through no fault of the receiving party; (ii) is obtained from a Third Party
having the legal right to make such a disclosure; or (iii) is independently
developed by a party without access to the confidential information. Martek,
Licensee or Licensee’s Affiliates shall not remove from any communications or
other documents delivered by a disclosing party any proprietary notices affixed
thereto by the disclosing party.
Notwithstanding the foregoing, (x) Martek may issue the press release set forth
in attached Exhibit 5 upon final execution of this Agreement and (y) Martek and
Licensee may disclose (including but not limited to disclosure in response to
questions, interrogatories, requests for information or documents in legal
proceedings, subpoenas, civil investigative demand or other similar process) or
announce to any Third Person, disclose in any filings under applicable
securities laws or regulations or otherwise make any public disclosure or issue
a press release concerning (a) the fact and the nature of this Agreement and the
transactions to be performed pursuant hereto; or (b) any otherwise confidential
or proprietary
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 22 of 46



--------------------------------------------------------------------------------



 



information as and to the extent required by applicable law or government agency
of the United States and the countries of the Territory, including, but not
limited to, any applicable disclosure requirements under the federal securities
laws or regulations thereunder, provided that in the case of each such
disclosure, announcement or press release, the disclosing party, upon the advice
of outside counsel, in good faith deems the disclosure necessary to comply with
the foregoing and to the extent practicable and consistent with applicable laws,
gives prior written notice to the other party and gives the other party such
assistance as the other party may reasonably request, in accordance with
applicable law, in order to prevent, challenge, modify or protect such
disclosure. In addition Martek and Licensee may each disclose the fact and the
terms of this Agreement to its attorneys and accountants without notice to the
other party. Furthermore, Licensee may deliver a copy of this Agreement
(including drafts thereof) to any Affiliate so long as any such recipient has
undertaken, in writing, an obligation to maintain the terms of this Agreement in
confidence, and Martek shall have the right to issue a mutually agreed press
release upon the commencement of sales by any New Affiliate of an Infant Formula
Product containing Martek Product under the terms of this Agreement.
Section 12.2 Post-Term Obligations. The mutual confidentiality obligations of
the parties under the provisions of this Article XII shall survive the
termination or expiration of this Agreement for a period of * from the date of
such termination or expiration. Upon termination or expiration of this
Agreement, Licensee shall promptly return to Martek all the Technology,
documents, records, and all other property or documentation disclosed or
delivered to Licensee or its Affiliates pursuant to this Agreement and then in
existence, subject to the retention by Licensee of one (1) copy thereof for
archival purposes only.
ARTICLE XIII
LIMITATION OF LIABILITY
Section 13.1 Indirect Damages. EXCEPT TO THE EXTENT PROVIDED IN SECTION 11.1 OR
11.2 HEREOF, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING BUT NOT LIMITED
TO, LOSS OF PROFITS OR BUSINESS OPPORTUNITY, WHETHER BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR ANY OTHER THEORY UPON WHICH ONE PARTY
MAY SEEK REMEDIES AGAINST THE OTHER.
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 23 of 46



--------------------------------------------------------------------------------



 



Section 13.2 Exclusive Liability. NOTWITHSTANDING ANY OTHER PROVISION HEREOF,
THE EXCLUSIVE LIABILITY OF MARTEK, AND LICENSEE’S EXCLUSIVE REMEDY, FOR FAILURE
OF ANY MARTEK PRODUCT TO CONFORM TO THE SPECIFICATIONS SHALL BE THE REPLACEMENT
OF THE NONCONFORMING MARTEK PRODUCTS OR A REFUND OF THE PURCHASE PRICE PAID FOR
THE NONCONFORMING MARTEK PRODUCTS (INCLUDING DUTY, FREIGHT, INSURANCE CHARGES,
AND OTHER SIMILAR RELATED EXPENSES), AT MARTEK’S SOLE OPTION; PROVIDED, HOWEVER,
THAT NOTHING IN THIS SECTION 13.2 SHALL RELIEVE MARTEK OF ITS INDEMNIFICIATION
OBLIGATIONS SET FORTH IN SECTION 11.2 OF THIS AGREEMENT.
Section 13.3 Maximum Aggregate Liability. (A) EXCEPT FOR LIABILITY WHICH IS THE
SUBJECT OF INDEMNIFICATION AS SET FORTH IN SECTION 11.2, OR UNLESS ARISING FROM
MARTEK’S GROSS NEGLIGENCE, FRAUD OR INTENTIONAL MISCONDUCT, MARTEK’S TOTAL
LIABILITY TO LICENSEE AND ITS AFFILIATES ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT IN ANY CALENDAR YEAR DURING THE TERM OF THIS AGREEMENT, WHETHER
BASED ON BREACH OF CONTRACT OR TORT (INCLUDING NEGLIGENCE), SHALL IN NO EVENT
EXCEED THE TOTAL AMOUNT *. (B) EXCEPT FOR LIABILITY WHICH IS THE SUBJECT OF
INDEMNIFICATION AS SET FORTH IN SECTION 11.1, OR UNLESS ARISING FROM LICENSEE’S
GROSS NEGLIGENCE, FRAUD OR INTENTIONAL MISCONDUCT, LICENSEE’S TOTAL LIABILITY TO
MARTEK AND ITS AFFILIATES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT IN
ANY CALENDAR YEAR DURING THE TERM OF THIS AGREEMENT, WHETHER BASED ON BREACH OF
CONTRACT OR TORT (INCLUDING NEGLIGENCE), SHALL IN NO EVENT EXCEED THE TOTAL
AMOUNT *
ARTICLE XIV
MISCELLANEOUS
Section 14.1 Dispute Resolution. Martek and Licensee covenant and agree to use
their diligent efforts to resolve any disputes that arise between them in the
future and are related to this Agreement through negotiation and mutual
agreement and, if good faith efforts to so negotiate and mutually agree are
unavailing, through binding arbitration under the procedures set forth herein.
When either party learns of a dispute subject to arbitration under this
Agreement, it shall promptly send written notice of the dispute to the other
party. The parties agree that for a period of thirty (30) days from the sending
of such written notice, they shall in good faith
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 24 of 46



--------------------------------------------------------------------------------



 



negotiate to resolve the dispute. Subject to the foregoing, disputes arising in
connection with this Agreement shall be finally settled under the Rules of the
American Arbitration Association by three arbitrators appointed in accordance
with such Rules. Unless the parties to such dispute agree otherwise in writing,
any such arbitration shall be conducted in Baltimore, Maryland and the results
of such Arbitration shall be final and binding on the parties and enforceable in
any court of competent jurisdiction. Notwithstanding the foregoing, the parties
acknowledge and agree that each of them shall have the right to seek immediate
injunctive and other equitable relief through the courts in the event of any
material breach of this Agreement by the other party that would cause the
non-breaching party irreparable injury for which there would be no adequate
remedy at law. Martek and Licensee agree that any action brought by either party
to interpret or enforce any provision of this Agreement shall be brought only
in, and each party agrees to and hereby submits to, the jurisdiction and venue
of the appropriate state or federal court in the State of Maryland.
Section 14.2 Product Liability Insurance. Licensee shall procure and maintain
product liability insurance coverage of not less than * covering Licensee
Products, Other Products and Growing Up Milk Products, with Martek named as an
additional insured and loss payee. Martek shall procure and maintain product
liability insurance coverage of not less than * covering Martek Products, *.
Either party may request from the other party a certificate evidencing such
insurance and such certificate shall be promptly provided. The minimum insurance
coverage set forth above shall be maintained at all times unless changed to
equivalent coverage by another carrier upon thirty (30) days prior written
notice.
Section 14.3 Information Exchange. During the Term of this Agreement, the
parties shall promptly notify each other of any report of an adverse event
associated with the use of a Martek Product in any Licensee Product, Other
Product and/or Growing Up Milk Product. Licensee shall have sole discretion in
determining what action, if any, is to be taken in connection with any such
adverse event report relating to a Licensee Product, Other Product and/or
Growing Up Milk Product. On an annual basis, Licensee shall provide Martek with
the names of Licensee Products, Other Products and Growing Up Milk Products; the
brands under which Licensee Products, Other Products and Growing Up Milk
Products are distributed and/or sold; the amount of ARA and DHA in each Licensee
Product, Other Product and Growing Up Milk Product; and each of the countries
where Licensee Products, Other Products and Growing Up Milk Products are sold.
Section 14.4 Reciprocal Waiver. The parties hereby acknowledge that whatever
rights each of them may have with regard to performance under any
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 25 of 46



--------------------------------------------------------------------------------



 



previously existing license agreements, as described in the preamble of this
Agreement, have been fully satisfied and that each of them hereby irrevocably
waives the right to make any claim against the other party, its Affiliates, its
Designees, directors, officers, employees and agents of any nature whatsoever,
for liability accrued prior to the Effective Date, whether known, unknown,
contingent or actual, except for third party claims of which the senior
management of such party is unaware as of the Effective Date, which claims shall
be subject to the indemnification provisions of Article XI hereof as if arising
from actions under this Agreement, and except as otherwise provided in
Section 5.2(a) hereof with respect to Martek Products shipped prior to the
Effective Date.
Section 14.5 Force Majeure. Neither party to this Agreement shall be liable for
damages due to delay or failure to perform any obligation under this Agreement,
other than an obligation to make payments, if such delay or failure results
directly or indirectly from circumstances beyond the reasonable control of such
party. Such circumstances shall include, but shall not be limited to, acts of
God, acts of war, acts of terrorism, civil commotions, riots, strikes, lockouts,
acts of the government in either its sovereign or contractual capacity,
interruption of telecommunications transmissions, inability to obtain suitable
equipment or components, accident, fire, water damages, flood, earthquake, or
other natural catastrophes. If remittance of U.S. Dollars is prevented or
impaired for reasons of force majeure, the party owing the money shall settle
such obligations in the manner as may be reasonably instructed by the party to
whom the obligation is owed. Should the effect of force majeure continue for
more than twelve (12) consecutive months, the party not relying on this
Section 14.5 to excuse performance may terminate this Agreement without
liability (other than for claims arising prior to the effective date of
termination) on thirty (30) days notice to the party impaired by force majeure.
Section 14.6 Construction of Agreement. This Agreement shall be construed and
the respective rights of the parties shall be determined under and pursuant to
the laws of the State of Delaware, United States of America, without regard to
the principles of conflict of laws thereof. The parties expressly exclude the
applicability of the Convention on Contracts for the International Sale of
Goods.
Section 14.7 Notices. Notices required under this Agreement shall be in writing
and sent by registered mail, by facsimile transmission, by nationally recognized
overnight courier service, or by hand delivery, with written verification of
receipt and date of receipt, to the respective parties at the following
addresses:
Notices to Martek:
Martek Biosciences Corporation
6480 Dobbin Road
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 26 of 46



--------------------------------------------------------------------------------



 



Columbia, Maryland 21045 USA
Facsimile: (410) 740-2985
Attn: General Counsel
Notices to Licensee:
Numico Trading B.V.
Schiphol Boulevard 105
1118 BG Schiphol Airport
The Netherlands
Facsimile:_+31-20-4569000
Attn:_General Manager of NPO
With a copy to:
Numico B.V.
Schiphol Boulevard 105
1118 BG Schiphol Airport
The Netherlands
Facsimile:_+31-20-4569000
Attn:_General Counsel
or to such other address as either party may designate by a notice given in
compliance with this paragraph, and shall be deemed effective when received.
Section 14.8 Entire Agreement. The terms and provisions contained in this
Agreement and its Exhibits constitute the entire agreement between the parties
on the subject matter hereof and shall, as of the Effective Date, supersede all
previous communications, representations, agreements or understandings, either
oral or written between the parties hereto with respect to the subject matter
hereof, except as expressly set forth herein. Specifically, this Agreement
shall, as of the Effective Date, replace and supersede the 1992 License
Agreement, the 2003 INC A/S License Agreement, and the 2003 INC * License
Agreement, and the Letter, except to the extent otherwise expressly provided for
in this Agreement. No agreement or understanding varying or extending this
Agreement will be binding upon either party hereto, unless in a writing which
specifically refers to this Agreement, which is signed by duly authorized
officers or representatives of the respective parties.
Section 14.9 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. No person, firm or corporation other than the parties hereto and their
successors and permitted assigns shall derive rights or benefits under this
Agreement.
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 27 of 46



--------------------------------------------------------------------------------



 



Section 14.10 Counterparts. This Agreement may be executed in counterparts.
Section 14.11 Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof in such jurisdiction, and without affecting the validity or
enforceability of any of the terms of this Agreement in any other jurisdiction.
The parties will substitute for the invalid or unenforceable provision a valid
and enforceable provision which conforms as nearly as possible with the original
intent of the parties.
Section 14.12 Waiver. No waiver by either party of any breach of any of the
terms or conditions herein provided to be performed by the other party shall be
construed as a waiver of any subsequent breach, whether of the same or of any
other term or condition hereof.
Section 14.13 Survival. Sections 4.6, 4.7, 5.3, 5.5, 6.2, 6.4, 7.1, 7.2, 7.3,
8.4, 14.1, 14.3, 14.4, 14.6, 14.7, 14.8, 14.9, 14.11, 14.12, 14.13, 14.4 and
14.15, and Articles XI, XII and XIII shall survive the termination or expiration
of this Agreement and Section 14.2 shall survive for two (2) years following the
termination or expiration of this Agreement.
Section 14.14 Headings. Section headings contained in this Agreement are
inserted for convenience of reference only. The section headings shall not be
deemed to be a part of this Agreement for any purpose and shall not in any way
define or affect the meaning, construction or scope of any of the provisions
hereof.
Section 14.15 Expenses. Should any party breach this Agreement, in addition to
all other remedies available at law or in equity, such party shall pay all of
the other party’s costs and expenses resulting therefrom and/or incurred in
enforcing this Agreement, including reasonable legal fees and expenses.
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 28 of 46



--------------------------------------------------------------------------------



 



THEREFORE, the parties hereto have caused this Agreement to be duly executed in
their respective behalves as of the day and year first written above.

              MARTEK BIOSCIENCES CORPORATION (Martek)   Numico Beheer B.V.
(Licensee)
 
           
By:
      By:    
 
           
Print Name:
      Print Name:    
 
           
Print Title:
      Print Title:    
 
           
Date:
      Date:    
 
           

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 29 of 46



--------------------------------------------------------------------------------



 



EXHIBIT 1
LICENSED PATENTS
(as of December 2007)
“Microbial Oil Mixtures and Uses Thereof”

              Country   Application No.   Publ. or Patent No.   Status
Australia
  AU92/12392   661,297   Granted 7 Nov 95
*
  *       *
Canada
  2,101,274   2,101,274   Granted 15 Dec 98
Europe
  07002670.3   EP1 787 532 A1   Published 23 May 07
(designates Austria, Belgium,
    (Div of EP1 092 352)  
Denmark, France, Germany,
     
Greece, Italy, Luxembourg,
  07075341.3   EP1 832 181 A2   Published 12 Sep 07
Monaco, Netherlands, Spain,
Sweden, Switzerland/ Liechtenstein,
and United Kingdom)
      (Div of EP1 092 352)    
Indonesia
  P001678   ID 0000174   Granted 20 Jun 95
Israel
  100733   100733   Granted 1 Apr 96
 
  114253   114253   Granted 14 Oct 97
Mexico
  9200320   183638   Granted 6 Jan 97
New Zealand
  241359   241359   Granted 16 Feb 95
Philippines
 
  43812   1992-43812   Granted 23 Nov 01
Russia
  93052410.13   2,093,996   Granted 27 Oct 97
Singapore
  9608986.7   49307   Granted 10 Jan 02
 
          (Revocation Pending)
South Africa
  92/0452   92/0452   Granted 28 Oct 92
South Korea
  1993-0702205   321543   Granted 9 Jan 02
 
 
  2000-7003480   292103   Granted 20 Mar 01
 
          (Revocation Pending)
Sri Lanka
  10526   10526   Granted 17 Jun 94
United States
  07/944,739   5,374,657   Granted 20 Dec 94
 
  08/358,474   5,550,156   Granted 27 Aug 96

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 30 of 46



--------------------------------------------------------------------------------



 



“Arachidonic Acid and Methods for the Production and Use Thereof”

              Country   Application No.   Publ. or Patent No.   Status
Australia
  AU92/12355   661,674   Granted 21 Nov 95
 
  AU96/48542   713,567   Granted 16 Mar 00
*
  *       *
Canada
  2,101,273   2,101,273   Granted 2 Apr 02
 
  2,209,513   2,209,513   Granted 28 May 02
China
  96192002.5   CN1175976A   Published 11 Mar 98
 
  200510071295.2   CN1696300A   Published 16 Nov 05
Eurasia
  97-0090US   EA1036   Granted 28 Aug 00
Europe
     
(validated in Austria, Belgium, Denmark, France, Germany, Greece, Ireland,
Italy, Luxembourg, Monaco, Netherlands, Portugal, Spain, Sweden, Switzerland/
Liechtenstein, and United Kingdom)
 
  96904435.3   EP0 800 584   Granted 2 May 03
(Opposition Pending)
(designates same countries as parent)
  03076254.6   EP1 342 787A1
(Div of EP0 800 584)
    Published 10 Sep 03
(designates Austria, Belgium, Denmark, France, Germany, Greece, Italy,
Luxembourg, Monaco, Netherlands, Spain, Sweden, Switzerland/L iechtenstein and
United Kingdom)
 
  05 077139.3   EP1 642 983B1
(Div of EP1 001 034)   Granted 11 Apr 07
(designates same countries as parent)
  06077261.3   EP1 801 226 A1
(Div of EP1 642 983)   Published 27 Jun 07

           
Finland
  972829   117442   Granted 13 Oct 2006
 
  *       *
Hong Kong
  4101355.3   HK 1058528A   Published 21 May 04
 
  06105700.4   HK 1085768   Published 11 Sep 06
Indonesia
  P-001679   ID 0000393   Granted 22 Dec 95
Israel
  100,732   100,732   Granted 1 Oct 95
Japan
  08-521231 (1996)   1998 10512444   Published 2 Dec 98
 
  2005-368593   2006 180877JP   Published 13 Jul 06
 
  *       *
Mexico
  92/00301   202940   Granted 6 Jul 01
 
  97/005078   234429   Granted 13 Feb 06

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 31 of 46



--------------------------------------------------------------------------------



 



              Country   Application No.   Publ. or Patent No.   Status
New Zealand
  241,358   241,358   Granted 8 Feb 95
Norway
  973085   320117   Granted 31 Oct 05
Philippines
  43811   1-1992-43811   Granted 22 Aug 02
Poland
  P321208   187694   Granted 14 Jan 04
Russia
  93-054772   2120998   Granted 27 Oct 98
 
  97-0090US   EA1036   Granted 28 Aug 00
Singapore
  9703038.1   42669   Granted 30 Mar 99
 
          (Revocation Pending)
South Korea
  1999-7008800   302036   Granted 29 Jun 01
(Opposition Pending)
 
 
  2006-7015060   6096168A   Published 7 Jun 06
South Africa
  92/0454   92/0454   Granted 28 Oct 92
Sri Lanka
  10527   10527   Granted 27 Oct 93
United States
  08/367,881   5,658,767   Granted 19 Aug 97

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

Page 32 of 46



--------------------------------------------------------------------------------



 



“Docosahexaenoic Acid, Methods for its Production
and Compounds Containing the Same”

              Country   Application No.   Publ. or Patent No.   Status
Australia
  AU91/73302   660,162   Granted 03 Oct 95
*
  *       *
Canada
  2,076,018   2,076,018   Granted 2 May 00
Europe (validated in Austria,
Belgium, Denmark, France,
Germany, Greece, Italy,
Luxembourg, Netherlands, Spain, Sweden, Switzerland/ Liechtenstein, and United
Kingdom)
  91903945.3   EP0 515 460   Granted 22 Apr 1998
(Opposition Pending)
Israel
  97,126   97,126   Granted 16 Jun 95
 
  111,174   111,174   Granted 11 Jun 98
Japan
  1991-504147   2830951   Granted 25 Sep 98
 
  1998-177561   11-092783   Published 24 Jun 1998
 
  2003-27974   3957196   Granted 18 May 07
 
  2004-57293   2004-215668   Published 5 Aug 2004
 
  2005-09518   2005-176851   Published 5 Jul 2005
 
  2006-017013   2006-191931   Published 27 Jul 2006
 
  2007-41363   2007-195556   Published 9 Aug 2007
Philippines
  I 41991   31568   Granted 3 Nov 98
 
  I 54562   1-1996-54562   Granted 26 May 03
 
  I 54563   1-1996-54563   Granted 5 Aug 03
Romania
  98-20074   2.079T   Granted 30 Jan 2001
South Korea
  91-701943   285870   Granted 8 Jan 01
 
  10-1999-7011087   294293   Granted 13 Apr 01
United States
  07/916,874   5,397,591   Granted 14 Mar 95
 
  07/479,135   5,407,957   Granted 18 Apr 95
 
  08/386,079   5,492,938   Granted 20 Feb 96
 
  08/583,845   5,711,983   Granted 27 Jan 98

 

-33-



--------------------------------------------------------------------------------



 



EXHIBIT 2
SPECIFICATIONS
ARASCO®
Product Specifications
General Characteristics

 
Description:     Vegetable oil from fungi, containing 40% arachidonic acid (ARA)
Appearance:    Free flowing yellow liquid oil (triglyceride)
Odor:                 Characteristic
Antioxidants:  *

         
Chemical Characteristics
  Fatty Acid Composition   Area %
*
Free Fatty Acid    < 0.4%
 
*    
*
       
Elemental Composition *
       
*
       
Product Storage and Stability
       

Maximum stability of ARASCO is achieved by shipping and storing the product
frozen in the original unopened container at -20 degrees Centigrade until thawed
for use. The oil should be protected from exposure to oxygen and elevated
temperatures (> 30 C). Shipping and storage under frozen conditions provides
stability for ARASCO for up to three years if product is kept frozen and
unopened.
Once a container of oil is thawed and opened, use entire contents immediately.
However, if it is not possible to use the entire amount at one time, the
remainder may be nitrogen purged and refrozen at -20 degrees Centigrade.
Ingredients
Fungal Oil *

 

-34-



--------------------------------------------------------------------------------



 



DHASCO®
Product Specifications
General Characteristics

     
Description:
  Vegetable oil from microalgae, containing 40% docosahexaenoic acid (DHA)
Appearance:
  Free flowing light yellow to dark orange liquid oil (triglyceride)
Odor:
  Characteristic
Antioxidants:
  *

         
Chemical Characteristics
  Fatty Acid Composition   Area %
*
       
Free Fatty Acid < 0.4%
  *    
*
       
Elemental Composition*
       
*
       

Product Storage and Stability
Maximum stability of DHASCO is achieved by shipping and storing the product
frozen in the original unopened container at -20 degrees Centigrade until thawed
for use. The oil should be protected from exposure to oxygen and elevated
temperatures (> 30 C). Shipping and storage under frozen conditions provides
stability for DHASCO for up to three years if product is kept frozen and
unopened.
Once a container of oil is thawed and opened, use entire contents immediately.
However, if it is not possible to use the entire amount at one time, the
remainder may be nitrogen purged and refrozen at -20 degrees Centigrade.
Ingredients
Algal Oil *

 

-35-



--------------------------------------------------------------------------------



 



EXHIBIT 3
TERRITORY
During the Term of this Agreement the Territory includes the following:
From the 1992 License Agreement (as amended):
The countries and portions thereof located in the continent of * plus that
portion of * which is located without the continent of *, plus the countries of
* and *.
In addition, Territory shall also include *, but only for * which are defined as
* meeting the following criteria: *
From the 2003 INC A/S License Agreement (as amended):
* and *
From the 2003 INC * Agreement:
*

 

-36-



--------------------------------------------------------------------------------



 



EXHIBIT 4
PRICING
1) Unless otherwise provided below, Licensee shall pay Martek compensation for
the Martek Products (in oil form) and/or the rights granted in the attached
Agreement in accordance with any of the * then available to Licensee as set
forth below in this Exhibit 4 which shall be * of the Martek Products and shall
be set forth in each such order. Annual volumes purchased in accordance with *
shall be calculated * for the purpose of determining the relevant volume-based
pricing set forth below.
2) The prices payable for the Martek Products shipped under this Agreement
during the remainder of calendar year 2008 pursuant to Section 5.2 shall be
invoiced based on the lowest volume (highest price) tier specified below for the
*, subject to any reconciliation as provided in Section 5.2.
3) The term “Unit of Martek Products” is defined in Section 1.21 of the
Agreement. A kilogram of the Martek Products, as referred to in this Exhibit 4,
shall contain approximately forty percent (40%), by weight, of docosahexaenoic
acid (“DHA”) or arachidonic acid (“ARA”) or DHA and ARA in the aggregate
combined. Should Martek Products containing approximately forty percent (40%),
by weight, of DHA or ARA or DHA and ARA in the aggregate combined cease to be
available, the per kilogram * set forth below shall likewise cease to be
available. In such event, an * will be provided * of Martek Products.
4) The prices set forth in this Exhibit 4 for * may be increased by Martek once
per calendar year after January 1, 2009, by up to the amount, if any, of the
percentage increase * in the * for the current year as compared to the * for the
previous calendar year. In the event that Martek, pursuant to the prior
sentence, is entitled to, but elects not to, take a permitted annual price
increase, Martek may elect to take a cumulative price increase in any following
year; provided that in no case shall any such price increase exceed the sum of
any prior permitted but untaken percentage price increases. There shall be no
restrictions on price increases with respect to * other than a requirement to
provide prior written notice to Licensee.

 

-37-



--------------------------------------------------------------------------------



 



* (subject to conditions set forth below):
*: The price per Unit of Martek Products and corresponding per Kilogram price
for DHA and ARA for use in combination in Infant Formula Products will be as
follows:

              Annual Volume   Price per Unit of   Annual Volume   Price per
Kilogram (Units)   Martek Products   (Kilograms)   of Martek Products
*
  *   *   *
 
           
*
  *   *   *
 
           
*
  *   *   *
 
           
*
  *   *   *

Conditions:

  1.  
Martek Products for which * must comprise one hundred percent (100%) of any and
all Omega-3 and Omega-6 LCPUFAs contained in any quantity of any Infant Formula
Products made using such Martek Products.
    2.  
The ratio of ARA to DHA in any Infant Formula Product made using the Martek
Products shall be no greater than *.

*: The price per Unit of Martek Products and corresponding per Kilogram price
for ARA-only for use in Infant Formula Products will be as follows:

              Annual Volume   Price per Unit of   Annual Volume   Price per
Kilogram (Units)   Martek Products   (Kilograms)   of Martek Products
*
  *   *   *
 
           
*
  *   *   *
 
           
*
  *   *   *
 
           
*
  *   *   *
 
           
*
  *   *   *

 

-38-



--------------------------------------------------------------------------------



 



Conditions:

  1.  
Martek Products for which * must comprise one hundred percent (100%) of any and
all Omega-6 LCPUFAs contained in any quantity of any Infant Formula Products
made using such Martek Products, and all Omega-3 LCPUFAs contained therein which
are not Martek Products must be derived from non-microbial sources.

*: The price per Unit of Martek Products and corresponding per Kilogram price
for ARA-only for use in Infant Formula Products will be as follows:

              Annual Volume   Price per Unit of   Annual Volume   Price per
Kilogram (Units)   Martek Products   (Kilograms)   of Martek Products
*
  *   *   *
 
           
*
  *   *   *
 
           
*
  *   *   *
 
           
*
  *   *   *

Conditions:

1.  
Martek Products for which * must comprise one hundred percent (100%) of any and
all Omega-6 LCPUFAs contained in any quantity of any Infant Formula Products
made using such Martek Products, and all Omega-3 LCPUFAs contained therein which
are not Martek Products must be derived from non-microbial sources.

*: The price per Unit of Martek Products and corresponding per Kilogram price
for DHA and ARA for use in combination in Infant Formula Products will be as
follows:

              Annual Volume   Price per Unit of   Annual Volume   Price per
Kilogram (Units)   Martek Products   (Kilograms)   of Martek Products
*
  *   *   *
 
           
*
  *   *   *
 
           
*
  *   *   *
 
           
*
  *   *   *

 

-39-



--------------------------------------------------------------------------------



 



Conditions:

  1.  
Martek Products for which * must comprise one hundred percent (100%) of any and
all Omega-3 and Omega-6 LCPUFAs contained in any quantity of any Infant Formula
Products made using such Martek Products.
    2.  
The ratio of ARA to DHA in any Infant Formula Product made using the Martek
Products shall be no greater than *.

*: The price per Unit of Martek Products and corresponding per Kilogram price
for ARA and/or DHA for use in GUMs will be as follows:

              Annual Volume   Price per Unit of   Annual Volume   Price per
Kilogram (Units)   Martek Products   (Kilograms)   of Martek Products
*
  *   *   *
 
           
*
  *   *   *

Conditions:

  1.  
Martek Products for which * must only be used in Growing Up Milk Products.

 

-40-



--------------------------------------------------------------------------------



 



EXHIBIT 5
PRESS RELEASE

     
For Immediate Release
  Contact:
 
  Cassie France-Kelly
 
  Public Relations
 
  (443) 542-2116
 
  media@martek.com
 
   
 
  Kyle Stults
 
  Investor Relations
 
  (410) 740-0081
 
  investors@martek.com

Martek Signs Multi-Year Sole-Source Supply Agreement with Numico
COLUMBIA, Md. — DATE TBD — Martek Biosciences Corporation announced today that
it has entered into a multi-year license and supply agreement with Numico, a
wholly-owned subsidiary of Danone and a leading worldwide producer of infant
formula products. Under the terms of the agreement, Martek will serve as
Numico’s exclusive supplier for all of its ARA and microbially-derived DHA needs
for infant formula products. Numico may continue to use alternative
non-microbial DHA sources. The agreement provides for a 15-year term, with
Numico having the right to terminate the arrangement as of January 2012. Martek
has supplied DHA and ARA to Numico for infant formula products since 1994 under
an existing license agreement.
Numico is a high-growth specialized nutrition company, and one of the
fastest-growing international food companies. The Baby Food division specializes
in food for the healthy growth and development of infants and toddlers
(0-3 years old) through an extensive range of safe, nutritionally superior and
convenient products. Numico holds the market leadership positions in 25 of its
33 infant formula markets worldwide.
Martek manufactures nutritional oils that contain the long-chain polyunsaturated
fatty acids DHA and ARA, both of which are naturally present in breast milk.
Clinical studies have demonstrated benefits for infants receiving formula
supplemented with DHA and ARA. Martek’s proprietary blend of DHA and ARA,
marketed under the brand names life’sDHA™ and life’sARA™, is currently used in
over 97 percent of U.S. infant formulas. Additionally, infant formula containing

 

-41-



--------------------------------------------------------------------------------



 



life’sDHA and life’sARA has been consumed by over 30 million infants in over 70
countries worldwide.
“We are pleased to further strengthen our relationship with Numico, one of the
world’s leading infant formula and nutrition companies, and believe this
agreement again demonstrates that companies around the world continue to
recognize the importance of adding DHA and ARA to infant formula,” said Steve
Dubin, Martek CEO. “With this new agreement, more than 70 percent of Martek’s
business in the infant formula market is subject to multi-year sole source
agreements.”
Martek Biosciences Corporation (NASDAQ: MATK) is a leader in the innovation and
development of DHA omega-3 products that promote health and wellness through
every stage of life. The company produces life’sDHA™, a sustainable and
vegetarian source of the omega-3 fatty acid DHA (docosahexaenoic acid), for use
in foods, beverages, infant formula, and supplements. The company also produces
life’sARA™ (arachidonic acid), an omega-6 fatty acid, from a sustainable,
vegetarian source, for use in infant formula. For more information on Martek
Biosciences Corporation, visit http://www.martek.com.
Sections of this release contain forward-looking statements. These statements
are based upon numerous assumptions which Martek cannot control and involve
risks and uncertainties that could cause actual results to differ. These
statements should be understood in light of the risk factors set forth in the
company’s filings with the Securities and Exchange Commission, including, but
not limited to, the company’s Form 10-K for the fiscal year ended October 31,
2007 and other filed reports on Form 10-K, Form 10-K/A, Form 10-Q and Form 8-K.

 

-42-



--------------------------------------------------------------------------------



 



EXHIBIT 6
*
*

 

-43-



--------------------------------------------------------------------------------



 



EXHIBIT 7
EX-TERRITORY LICENSE FEES
The Infant Formula Product license fees for countries outside of the Territory
are as follows:

      Country   License Fee (USD)
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *

 

-44-



--------------------------------------------------------------------------------



 



      Country   License Fee (USD)
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *
*
  *

In the event Licensee elects to add an additional country or countries to the
Territory pursuant to Section 2.5 that are not listed in this Exhibit 7, then a
license fee will be provided for each such country at that time.

 

-45-



--------------------------------------------------------------------------------



 



EXHIBIT 8
*

 

-46-